DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3778929 (patented 12/18/1973) issued to Pearson in view of U.S. Patent No. 4170088 (patented 10/09/1979) issued to Fritz and U.S. Patent No. 2862334 (patented 12/02/1958) issued to Sandvig.
	Regarding claim 1, Pearson discloses a plant training support comprising: a vertical rod 13 (figure 1, stake 13) with a non-rotating ring 14 (figure 1, collar 14, with the collar 14 being non-rotating relative to hub 14c) comprising a radially outer ring portion 14a (figure 1, peripheral member 14a) and a plurality of substantially horizontal spokes 14b (figure 1, connecting members 14b) extending radially inward toward a center of the ring 14 (figures 1-3), the ring 14 secured to an upper end of the rod 13 (figures 1-2) by the spokes 14b, the lower end of the rod 13 configured to be secured in a growing medium 11 (figure 1, earth 11) alongside a main vertical stem of a plant 12 (figures 1-2, showing stake 13 being alongside vertical stems of plants 12); wherein, a height of the ring 14 on the rod 13 is selected or adjusted to be higher than both an initial plant height and a maximum plant height (abstract). 
Pearson does not disclose a vertical stem of a plant being secured to the lower end of the rod 13. Pearson also does not disclose a plurality of filaments being individually secured at upper ends of the rod 13 at spaced locations around the outer ring portion 14a and on the spokes 14b, the filaments having a free length less than the height of the ring 14 on the rod 13 so that their lower ends are above the lower end of the rod 13.
Fritz teaches a vertical stem of a plant 22 (figure 2, stem 22) being secured to the lower end of a rod 10 (figures 2-3; column 3, lines 38-48, where strap 24 secures stem 22 onto stake 10).
Sandvig teaches a plurality of filaments (figure 1, cords 20) being individually secured at upper ends of a rod 14 (figure 1, stake 14) at spaced locations (figure 1) around an outer ring portion 17 (figure 1, circular body member 17) and on the spokes (figure 2 shows bars defined by slots 19), the filaments 20 having a free length (figure 1) less than the height of the ring 17 on the rod 14 so that their lower ends are above the lower end of the rod 14 (figure 1).

Regarding claim 2, as dependent on claim 1, Pearson discloses the spokes 14b being connected at the center (figure 3) to a hub 14c (figures 1-3, hub 14c), and the hub 14c being connected to the rod 13 (figures 1-3).
Regarding claim 3, as dependent on claim 1, Pearson discloses the ring 14 being adjustably secured to the rod 13 with a vertical sliding fit to adjust the height of the ring on the rod (abstract).
Regarding claim 8, as dependent on claim 1, Pearson discloses a plant 12 in a growing medium 11 (figures 1-2), the lower end of the one rod 13 of the plant training support secured in the growing medium 11 (figure 1) or a container 10 (figure 1, pot 10) thereof (figure 1). Pearson does not disclose an intermediate portion of the rod being secured to a vertical main stem of the plant generally parallel thereto. Pearson also does not disclose the lower ends of the filaments being individually secured to the upper ends of individual branches of the plant in tension.
Fritz teaches an intermediate portion of a rod 10 being secured to a vertical main stem of a plant 22 generally parallel thereto (figures 2-3; column 3, lines 38-48, where strap 24 secures stem 22 onto stake 10).
Sandvig teaches lower ends of filaments 20 being individually secured (figures 1-5, showing individual filaments with hooks 22) to upper ends of a plurality of individual branches 12 (figure 1, branches 12) of a plant 11 (figure 1, plant 11) in tension (figure 1; column 2, lines 19-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson and include an intermediate portion of the rod being secured to a vertical main stem of the plant generally parallel thereto, as taught by Fritz, in order to secure plant stems onto a rod or stake (e.g., Fritz, column 3, lines 38-48). It would also have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson and include the lower ends of the filaments being individually secured to the upper ends of individual branches of the plant in tension, as taught by Sandvig, in order to support the branches of a plant in an elevated position (e.g., Sandvig, column 1, lines 15-30).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson as modified by Fritz and Sandvig as applied to claim 1 above, and further in view of U.S. Patent No. 5595019 (patented 01/21/1997) issued to Foreman.
Regarding claim 4, as dependent on claim 1, Pearson as modified discloses the limitations of claim 1, but Pearson does not disclose a gusset extending between one of the spokes and the rod, the gusset comprising a main body and a vertical rod- engaging edge having an inner face substantially perpendicular to the gusset main body and further having a width greater than a thickness of the gusset main body, the inner face of the gusset abutting the rod.
Foreman teaches a gusset 59 (figure 3, bracket 59) extending between one of the spokes 61 (figure 3, arm 61) and a rod 11 (figure 1, rod 11), the gusset 59 comprising a main body (figure 3, showing body of bracket 59) and a vertical rod-engaging edge (figures 5-7 show bracket 59 engaging with rod 11) having an inner face substantially perpendicular to the gusset main body (figures 4-7) and further having a width greater than a thickness of the gusset main body (figures 5-7), the inner face of the gusset abutting the rod (figures 4-7; column 3, lines 50-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson as modified and include a gusset extending between one of the spokes and the rod, the gusset comprising a main body and a vertical rod- engaging edge having an inner face substantially perpendicular to the gusset main body and further having a width greater than a thickness of the gusset main body, the inner face of the gusset abutting the rod, as taught by Foreman, in order to permit connecting a rod in a vertical position with other wires or filaments (e.g., Foreman, column 3, lines 42-63; figures 4-7).
Regarding claim 5, as dependent on claim 4, Pearson as modified discloses the limitations of claim 4, but does not disclose the inner face of the gusset abutting the rod with a sliding engagement.
Foreman teaches an inner face 67 (figure 3, inside surface 67) of a gusset 59 abutting a rod 11 (figures 4-7) with a sliding engagement (figures 4-7; column 3, lines 55-57).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson as modified and include the inner face of the gusset abutting the rod with a sliding engagement, as taught by Foreman, in order to permit a gusset to rest flush with a rod, as well as to permit connecting a rod with other wires or filaments (e.g., Foreman, column 3, lines 42-63; figures 4-7).
Regarding claim 6, as dependent on claim 4, Pearson as modified discloses the limitations of claim 4, but does not disclose the inner face of the gusset having a concave curvature.
Foreman teaches an inner face 67 of a gusset 59 having a concave curvature (figure 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson as modified and include the inner face of the gusset having a concave curvature, as taught by Foreman, in order to permit an inner surface of a gusset to rest flush with a rod (e.g., Foreman, column 3, lines 42-63; figures 4-7).
In addition to what is described above, Applicant has failed to disclose the criticality of the concave curvature of the gusset’s inner face. The specification does not describe the significance of inner face of the gusset having a concave curvature. Paragraph 0032 of the specification contains the most information about the concave curvature. Paragraph 0032 does not discuss the importance of the concave curvature, and in fact recites that the inner face of the gusset is formed preferably with a concave curved face suited for engaging a rounded surface of a cylindrical rod. The notion of the gusset being formed preferably, rather than necessarily, with a concave curved face means that the concave curved face lacks criticality within Applicant’s disclosure.
Absent any showing of criticality for a routine (e.g., changing or forming the curvature of a gusset’s inner face) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on shapes, sizes, and lengths. In other words, one of ordinary skill in the art would make certain curvatures that are pertinent to the limitations of claim 6 in a routine manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson as modified by Fritz, Sandvig, and Foreman as applied to claims 1 and 4 above, and further in view of U.S. Patent No. 8132361 (patented 03/13/2012) issued to Poyas.
Regarding claim 7, as dependent on claim 4, Pearson as modified discloses the limitations of claims 1 and 4. Pearson does not disclose the gusset main body comprising at least one opening for receiving a supplemental wraparound fastener therethrough for tensioning the gusset inner face against the rod.
Poyas teaches a gusset main body 108 (figure 11, spring tie bracket 34) comprising at least one opening 138 (figure 11, loop 138) for receiving a supplemental wraparound fastener 112 (figure 11, center wire 112; column 7, lines 17-24) therethrough for tensioning the gusset inner face against a rod 116 (figure 13, cylindrical stakes 116).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pearson as modified and include the gusset main body comprising at least one opening for receiving a supplemental wraparound fastener therethrough for tensioning the gusset inner face against the rod, as taught by Poyas, in order to permit engaging and securing a gusset with a rod or stem without damaging the exterior of a stem or rod, particularly if the stem or rod moves (e.g., Poyas, column 6, lines 30-34). 

Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent No. 4503636 (Stuckey) and U.S. Patent No. 2851823 (Peterson) each disclose a plant support with rings, a gusset having openings, and a rod; U.S. Patent No. 7043876 (LaPelusa) discloses a rod and rings, with the rod staked into a growth medium, while the rings possess horizontal spokes; U.S. Patent No. 5341593 (Foreman) discloses a gusset with openings, with the gusset being attached to a rod, and the rod acting as a plant support; U.S. Patent No. 3731429 (Orthman) discloses gussets attached to a rod, with the rod having multiple rings attached thereto for tomato vine support; U.S. Patent No. 4677788 (Mastandrea) discloses a rod and a ring attached to the rod, with the ring possessing spokes and a central hub; U.S. Patent No. 5640802 (Elliot) discloses a plurality of rods, a plurality of rings, and interchangeable post sections; U.S. Patent No. 8813422 (Laudenklos) discloses a rod and a slidably adjustable ring attached to the rod; U.S. Patent No. 6282836 (Goode) discloses filaments having free ends and extending from a ring at the upper end of a rod, with the rod attached to a plant stem; CA2454864 (Sedlacek) discloses a plurality of rods and gussets with wires acting as spokes; and GB2360189 (Milne) discloses a plant support apparatus having multiple rods, multiple rings, and multiple spokes.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647